Citation Nr: 1549031	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-45 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right foot injury for the period prior to September 23, 2008, in excess of 20 percent from September 23, 2008, to October 11, 2014, and in excess of 30 percent since October 11, 2014.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to January 1979.

This matter is on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

This appeal was remanded by the Board in June 2013 and March 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  For the period prior to July 6, 2013, the Veteran's right foot disability has been characterized by limitation of motion that is "marked" in nature; however, there is no evidence that the foot disability has resulted in ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees; pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, all toes tending to dorsiflexion, limitation of dorsiflexion at angle to right angle, shortened plantar fascia and marked tenderness under the metatarsal heads; or, a nonspecific foot injury that is "severe" in nature, has not been shown.  

2.  For the period since July 6, 2013, the Veteran's right foot disability has been characterized by all of his toes in dorsiflexion and limitation of dorsiflexion to right angle.  

3.  Loss of use of the right foot has not been demonstrated. 

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for residuals of a right foot injury for the period prior to September 23, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2015).

2.  The criteria for a rating in excess of 20 percent for residuals of a right foot injury for the period from September 23, 2008, to July 6, 2013, have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5270, 5278, 5284 (2015).

3.  The criteria for a 30 percent rating for residuals of a right foot injury for the period from July 6, 2013 to October 11, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5270, 5278, 5283, 5284 (2015).

4. The criteria for a rating in excess of 30 percent for residuals of a right foot injury for the period since July 6, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5270, 5278, 5283, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's right foot disability claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  The Veteran also submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in November 2008, July 2013, October 2014 and March 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate.  They are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

This appeal was remanded by the Board in March 2013 and August 2014 for further development.  The AOJ was asked to obtain updated VA examinations in order to accurately evaluate the extent of the Veteran's right foot disability.  The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided new VA examinations in October 2014 and March 2015 which, as noted above, the Board finds collectively adequate for adjudication purposes.  The RO also obtained the Veteran's SSA records.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in July 2015.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service connected for a right foot injury which, according to the evidence of record, he fractured while on active duty.  He also underwent surgery for a triple arthrodesis (a fusion of the subtalar, calcaneocuboid and talonavicular joints) in January 2002 in order to correct pes cavus that was related to this injury.  He has disagreed with the assigned disability rating.

This appeal arises from a November 2007 rating decision, where the Veteran was granted service connection for a right foot disability, and a 10 percent disability rating was assigned under 38 C.F.R. § 4.71a, DC 5284 (addressing nonspecific foot injuries), effective April 28, 2005.  See Copeland v. McDonald, No. 14-0929, 2015 WL 3903356, at *3 (Vet. App. June 25, 2015) (holding that diagnostic code 5284 regarding "Foot injuries, other" does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71a).  A subsequent rating decision in April 2014 increased his rating to 20 percent, effective September 23, 2008, and a more recent July 2015 rating decision increased his rating to 30 percent, effective October 11, 2014.  

As an initial matter, the Board notes that a number of different diagnostic codes may potentially be applicable, to include DCs 5270-5274 (addressing an ankle disorder), 5278 (pes cavus) and 5284 (nonspecific foot injuries).  However, as DC 5278 incorporates limitation of motion of the ankle, and since DC 5284 is designed to rate disabilities not more specifically considered by other diagnostic codes, they contain sufficient overlap such that there would be no basis for separate ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Based on the evidence of record, the Board first determines that a 20 percent rating is warranted prior to September 23, 2008.  Specifically, as is relevant here, a 20 rating is warranted under DC 5271 when there is "marked" limitation of motion in the ankle.  A VA examination in October 2007 indicates a range of motion of only 10 degrees in plantar flexion and no dorsiflexion.  While it is true that the term "marked" is not defined by the diagnostic code, the Veteran's very limited range of motion most likely fits this definition.  A 20 percent rating is warranted.  

Next, the Board must consider whether a rating in excess of 20 percent is warranted for any point during the period on appeal prior to October 11, 2014.  In order to warrant a rating in excess of 20 percent, the evidence must show:
* Ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees (30 percent under DC 5270);
* Pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, all toes tending to dorsiflexion, limitation of dorsiflexion at angle to right angle, shortened plantar fascia and marked tenderness under the metatarsal heads (30 percent under DC 5278); or 
* A nonspecific foot injury that is "severe" in nature (30 percent under DC 5284).
See 38 C.F.R. § 4.71a (2015).  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.2, 4.6 (2015).

Based on the evidence of record, a rating in excess of 20 percent is not warranted, but only until July 6, 2013.  A VA examination in October 2007, the Veteran stated that he has pain in the ankle and foot that was a 7 out of 10 and is present relatively consistently.  Upon examination, however, he displayed a range of plantar flexion from 0 to 10 degrees.  Ankylosis was not shown.  There was no motion observed in the subtalar joints or the talonavicular joint, his foot tendons were intact with no evidence of abnormal weightbearing.  

At a VA examination in November 2008, the Veteran again stated that he experiences constant pain, and he uses a cane to walk.  His second, third and fourth toes had rigid hammertoes, but his big toe was correctable to neutral.  While there were increased callouses, they did not appear painful.  His range of motion was characterized by 25 degrees of plantar flexion and 10 degrees of dorsiflexion.  X-rays of the right foot showed osteophyte formation on the anterior aspect of the talar head.  

Next, a series of podiatry consultations in 2011 and 2012 were relatively consistent, in that he walked with a limp, and there was some tenderness in the plantar fascia.  One podiatry treatment note from March 2013 noted pain in the ball or the foot that was exacerbated by long standing.  There was no indication of severe symptoms or marked tenderness under the metatarsal heads.  

In sum, ankylosis of the ankle was not shown.  The Veteran has retained motion of his ankle.  There was no evidence of pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, all toes tending to dorsiflexion, limitation of dorsiflexion at angle to right angle, shortened plantar fascia and marked tenderness under the metatarsal heads.  The totality of the evidence is also against a finding of a nonspecific foot injury that is "severe" in nature.  Indeed, given that his symptomatology more closely paralleled those used in rating under Diagnostic Code 5278 , a higher rating under 5284 would be inappropriate as per Copeland.  A rating in excess of 20 percent is not warranted based on this evidence.  

However, based on the results of a VA examination performed on July 6, 2013, a 30 percent rating is warranted since this date under DC 5278.  Specifically, on that occasion, while the great was not dorsiflexed, the examiner observed that all other toes were tending toward dorsiflexion.  Moreover, while there was no pain and tenderness, there was limitation of dorsiflexion at the ankle to a right angle.  While it is true that the Veteran's did not display all of the symptoms contained in DC 5278, it appears clear that his symptoms are more closely represented by a 30 percent disability rating from this point forward.  

The Board has considered whether a rating in excess of 30 percent is warranted on a schedular basis since July 6, 2013.  A 30 percent rating is the highest schedular rating allowable under the applicable diagnostic codes where the disability affects only one foot.  The only exception is where there is actual loss of the foot.  Such has not been shown.  While debilitating, there is no evidence that the Veteran has lost the use of his right foot or that he would be equally well-served by a prosthesis.  A rating in excess of 30 percent is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his right foot, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  It is also worth noting that higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion, which means that DeLuca would not apply for the period after July 6, 2013.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his right foot disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his right foot disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  The Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and the Board notes that he is receiving SSA disability benefits, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that a 20 percent rating, but no more, is warranted for the period prior to July 6, 2013, and a 30 percent rating, but no more is warranted since that date.  The appeal is granted to this extent.  






ORDER

An initial 20 percent rating, but no more, for residuals of a right foot injury for the period prior to September 23, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 20 percent for residuals of a right foot injury for the period from September 23, 2008, to July 6, 2013, is denied.  

An initial 30 percent rating, but no more, for residuals of a right foot injury for the period from July 6, 2013, to October 11, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 30 percent for residuals of a right foot injury is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


